Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 14 of U.S. Patent No. 11,045,724. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, claim 1 of US 11,045,724 discloses the claimed invention and additional limitation of the pedestal extending at a side offset relative to a horizontal axis defined through a horizontal center of the active display region and a horizontal center of the input deck. Claim 1 of US 11,045,724 is more specific than pending claim 1 and therefore anticipates pending claim 1.
Claims 2-20 are taught by claims 1-2, 14 of US 11,045,724 or would have been obvious over claims 1-2, 14 of US 11,045,724.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirato (US 2010/0120540).

1. Hirato discloses a gaming machine comprising: 
an active display region (i.e. 1010b in Fig. 15) having an upper boundary and a lower boundary (top and bottom of 1010b in Fig. 15, see below), the active display region facing a player viewing position (Fig. 14); 
a display housing supporting the active display region (housing/cabinet 1002 in Fig. 15);
a pedestal extending upwards and outwards from the display housing below the active display region (It is interpreted that the pedestal is the front portion of the cabinet. As illustrated in Fig. 15 the pedestal or bottom front portion of the cabinet extends upwards and outwards to support the input deck. See illustration below.), wherein the pedestal is spaced apart from the active display region (lower part of the housing is spaced apart from display region; Fig. 15; See marked up Fig. 15 below);
an input deck (control panel 1027 in Fig. 15, Figs. 8, 15) supported by the pedestal and imposed between the player viewing position and the active display region, the input deck spaced apart from the active display region and configured to receive inputs from a player at the player viewing position (Figs. 1, 5, 8), the input deck having an edge proximal to the active display region that intersects an imaginary horizontal plane disposed between the upper and lower boundaries of the active display region (As illustrated in Fig. 15, the input deck’s edge is approximately 1/3 from the bottom edge of the screen and can be moved up to approximately 1/2 way in between the upper and lower boundaries).
Hirato discloses the claimed invention but fails to explicitly state that, the active display region subtends an angle of at least fifteen degrees from the horizontal plane to the lower boundary, measured through a vertex at the intersection of the edge and the imaginary horizontal plane.  However as illustrated in the drawings (Fig. 15), the input deck (control) forms an angle from an imaginary horizontal plane disposed between the upper and lower boundaries of the display. The control panel upper deck can be lifted or lowered. When the control panel is lifted, the control panel forms an angle that is approximately 35 degrees from the imaginary plane to the lower boundary of the screen (see marked up Fig. 15 below).

    PNG
    media_image1.png
    747
    616
    media_image1.png
    Greyscale

Therefore, Hirato’s illustrations discloses that the input deck having an edge proximal to the active display region that intersects an imaginary horizontal plane disposed between the upper and lower boundaries of the active display region at an angle of at least fifteen degrees. Otherwise it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Hirato’s invention and place the input deck in front of the active display region, in which the active display region subtends an angle of at least fifteen degrees from the horizontal plane to the lower boundary, measured through a vertex at the intersection of the edge and the imaginary horizontal plane since there the only angles that can form when the input deck is in front of the active display region is between 0 and 90 degrees. An angle of greater than fifteen degrees angle will provide the predictable result of allow the user to view the screen including below where the input deck. This will provide a greater field of view and immersive gaming experience. 

2. Hirato discloses the gaming machine of claim 1, wherein the pedestal extends from a foot of the display housing, the foot of the display housing configured to contact a ground surface below the gaming machine (As indicated above, it is interpreted that the pedestal is the front portion of the cabinet. As illustrated in Fig. 15 the pedestal or bottom front portion of the cabinet extends upwards and outwards to support the input deck. The cabinet which includes the pedestal/front portion of the cabinet contacts the ground surface below the gaming machine. See Figs. 14-15)

3. Hirato discloses the gaming machine of claim 2, wherein the pedestal extends from the foot of the display housing near the ground surface (As indicated above, it is interpreted that the pedestal is the front portion of the cabinet. Therefore, as illustrated in Fig. 15, as described in claim 2, the wherein the pedestal extends from the foot of the display housing near the ground surface).

4. Hirato discloses the gaming machine of 1, wherein the pedestal includes a distal end for supporting the input deck (distal end is interpreted as the outward front portion of the cabinet underneath the input deck in Fig. 15) and a proximal end coupled to the display housing, wherein the proximal end is spaced apart from the active display region (proximal end is interpreted as the front bottom portion of the cabinet contacting the ground and is spaced apart from the display region as illustrated in Fig. 15).

5. Hirato discloses the gaming machine of claim 4, wherein the pedestal extends diagonally from the proximal end to the distal end (The front portion of the pedestal extends diagonally at an angle as illustrated in Fig. 15. See below for details).

    PNG
    media_image2.png
    732
    555
    media_image2.png
    Greyscale


6. Hirato discloses the gaming machine of claim 4, wherein the pedestal extends linearly from the proximal end to the distal end (Pedestal extends linearly from the proximal end to the distal end by going linearly vertical, and linearly horizontal. 
    PNG
    media_image3.png
    732
    555
    media_image3.png
    Greyscale



8. Hirato discloses the claimed invention but fails to explicitly state that the angle is between 25 degrees and 50 degrees. However as illustrated in the drawings (Fig. 15), the input deck (control) forms an angle from an imaginary horizontal plane disposed between the upper and lower boundaries of the display. The control panel upper deck can be lifted or lowered. When the control panel is lifted, the control panel forms an angle that is approximately 35 degrees from the imaginary plane to the lower boundary of the screen (see marked up Fig. 15 in the rejection for claim 1 above.). Therefore, Hirato’s illustrations discloses that the input deck having an edge proximal to the active display region that intersects an imaginary horizontal plane disposed between the upper and lower boundaries of the active display region at an angle between 25 degrees and 50 degrees. Otherwise it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Hirato’s invention and place the input deck in front of the active display region, in which the active display region subtends an angle between 25 and 50 degrees since there the only angles that can form when the input deck is in front of the active display region is between 0 and 90 degrees. An angle between 25 and 50 degrees will provide the predictable result of allow the user to view the screen including below where the input deck. This will provide a greater field of view and immersive gaming experience. 

9. Hirato discloses the claimed invention but fails to explicitly state that at least fifteen percent of the active display region extends below the horizontal plane. Hirato illustrated in Fig. 15, the input deck’s edge is approximately 1/3 from the bottom edge of the screen at the lower position or approximately ½ way from the bottom edge of the screen at the lower position at the upper position, and therefore disposed between the upper and lower boundaries of the active display region at least fifteen percent below the imaginary horizontal plane. Otherwise it would have been obvious to one of ordinary skilled in the art in order to provide the predictable result of allowing the user to view the screen including below where the input deck. This will provide a greater field of view.

10. Hirato discloses the claimed invention but fails to explicitly state that between fifteen percent and twenty percent of the active display region extends below the horizontal plane. Hirato discloses that the deck is adjustable to be moved in an upward and downward position (Fig. 15, paragraph 148) and therefore may allow different percentage of the display to extend below the horizontal plane). It would have been obvious to one of ordinary skilled in the art to modify Hirato’s invention and have the active display region extend between fifteen and twenty percent below the horizontal plane since Hirato discloses that deck that different percentage of the display may extend below the horizontal plane. Such modification would provide the predictable result of allowing the user to view the screen including below where the input deck.

Claims 11-16, 18-20. See rejection for claims 1-6, 8-10 above.


Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirato (US 2010/0120540) as applied to claims 1 ,11 above, and further in view of Novostar VIP II (2015, reference provided by Applicant in IDS 5/24/2021).

7, 17. Hirato discloses the claimed invention but fails to teach that the edge is offset by a range of 25 inches to 35 inches from the active display region measured along the imaginary horizontal plane. However, in an analogous art to electronic gaming, Novostar VIP II discloses a gaming machine in which an LCD is used to display a game, and a player input deck is provided for a user to operate the game. Novostar VIP II discloses that the edge of the input deck offset by a range of 25 inches to 35 inches from the active display region (25.55”). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Hirato’s invention and place the edge of the input deck by a range of 25 inches to 35 inches from the active display region measured along the imaginary horizontal plane in order to provide the predictable result of allowing the user to view the display at a reasonable distance for gaming purposes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715